Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 1, 4, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US 2016/0343239 A1) in view of Scott (US 2010/0190468 A1) and further in view of Miner (US 2016/0192163 A1).  
 	As per claim 1, Lamb teaches a method (Lamb, Fig.3, a method) comprising: providing, via a central device, a local network for the central device and one or more client devices (Lamb, Fig.3 and ¶0026-28, providing via gateway 102 (i.e. central device) WiFi network for the gateway 102 and communication device 106); 
monitoring, via the central device, client device traffic of the one or more client devices transmitted through the local network (Lamb, Fig.3, ¶0027 and ¶0033, monitoring by the gateway 102 incoming communications (i.e. traffic) of the communication device 106 transmitted through WiFi network); identifying, via the central device, a signal within the client device traffic as an emergency communication (Lamb, Fig.3, ¶0027 and ¶0033, identifying by the gateway 102 a signal within the communication device 106 incoming communication as an alert message (i.e. medical emergency, ¶0029)).
	However, Lamb does not teach determining that at least one emergency contact parameter is met, wherein the at least one emergency contact parameter controls whether a message is output to one or more emergency contact devices.
	In the same field of endeavor, Scott teaches determining that at least one emergency contact parameter is met (Scott, ¶0057, defining or determining location, time of day or potential emergency contacts to be contacted (these are all emergency contact parameter) is met), wherein the at least one emergency contact parameter controls whether a message is output to one or more emergency contact devices (Scott, ¶0057-58, controlling call, text message, email to be send or outputted to emergency contacts numbers or devices based on the emergency contact’s location, time of day and availability). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Scott into Lamb invention in order to enable a first responder to quickly view a map of the current location and/or of the locations of the emergency contacts and/or of a closest medical service provider (hospital, medical center, doctor's office, etc.) to greatly facilitates the emergency response (Scott, ¶0017). 
 	However, Lamb in view of Scott does not explicitly teach determining one or more emergency contact devices associated with the central device; determining one or more communication methods associated with each of the one or more emergency contact devices; and outputting one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device, wherein the one or more emergency contact devices is located outside an area serviced by the local network, wherein one or more messages are output to a respective emergency contact device using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device.  
 	In the same field of endeavor, Miner teaches determining one or more emergency contact devices associated with the central device (Miner, ¶0051-52, determining emergency contact devices associated with local hotspot; also see ¶0080-81); determining one or more communication methods associated with each of the one or more emergency contact devices (Miner, ¶0080-81, determining either voice calls or automatic text messages (i.e. communication methods) be placed associated with each of emergency contact devices); and outputting one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device (Miner, ¶0080-82, transmitting or outputting automatic messages to at least one of the emergency contact device using voice calls or text messages associated with emergency contact device), wherein the one or more emergency contact devices is located outside an area serviced by the local network (Miner, ¶0028, emergency contact is located remote or outside the area served by local area network hotspot 20), wherein one or more messages are output to a respective emergency contact device using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device (Miner, ¶0016 and ¶0034, automatic messages are transmitted to respective emergency contact devices using voice calls or text messages based on various communication preferences or priority that are associated with emergency contact). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Miner into Lamb and Scott invention in order to initiate emergency communications, determine a number of mobile communication devices connected to the wireless local area network hotspot via the wireless local area network hotspot subsystem and location information of the wireless local area network hotspot, generate a distress message including the number of mobile communication devices connected to the wireless local area network hotspot and the location information, and transmit, using the satellite communications subsystem, the distress message to a designated emergency contact address via the satellite communications network (Miner, ¶0004).
 	As per claim 4, Lamb in view of Scott as applied above teaches all limitations of claim 1. Additionally, Scott further teaches wherein one or more of the messages are output to one or more emergency contact devices as a short message service message (Scott, ¶0058, short message service (SMS) text messages). 
As per claim 9, Lamb teaches an apparatus comprising: 
an interface configured to be operated on a central device and used to receive communications from one or more associated devices (Lamb, ¶0010 and ¶0026-28, communication interface configured to operate with gateway 102 and receiving communications from communication device 106), wherein the interface is further configured to provide a local network for the central device and one or more client devices (Lamb, Fig.3 and ¶0026-28, providing via gateway 102 (i.e. central device) WiFi network for the gateway 102 and communication device 106) and monitor client device traffic of the one or more client devices transmitted through the local network (Lamb, Fig.3, ¶0027 and ¶0033, monitoring by the gateway 102 incoming communications (i.e. traffic) of the communication device 106 transmitted through WiFi network), wherein the interface is further configured to identify a signal within the client device traffic as an emergency communication (Lamb, Fig.3, ¶0027 and ¶0033, identifying by the gateway 102 a signal within the communication device 106 incoming communication as an alert message (i.e. medical emergency, ¶0029)).
 	However, Lamb does not teach determine that at least one emergency contact parameter is met, wherein the at least one emergency contact parameter controls whether a message is output to one or more emergency contact devices.
	In the same field of endeavor, Scott teaches determine that at least one emergency contact parameter is met (Scott, ¶0057, define or determine location, time of day or potential emergency contacts to be contacted (these are all emergency contact parameter) is met), wherein the at least one emergency contact parameter controls whether a message is output to one or more emergency contact devices (Scott, ¶0057-58, controlling call, text message, email to be send or outputted to emergency contacts numbers or devices based on the emergency contact’s location, time of day and availability). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Scott into Lamb invention in order to enable a first responder to quickly view a map of the current location and/or of the locations of the emergency contacts and/or of a closest medical service provider (hospital, medical center, doctor's office, etc.) to greatly facilitates the emergency response (Scott, ¶0017). 
 	However, Lamb in view of Scott does not explicitly teach a module configured to: determine one or more emergency contact devices; determine one or more communication methods associated with each of the one or more emergency contact devices; and an interface configured to be used to output one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device, wherein the one or more emergency contact devices is located outside an area serviced by the local network, wherein one or more messages are output to a respective emergency contact device using a Attorney Docket No. 0036278-000429 Application No. 15/541,324 Page 5 plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device.  
 	In the same field of endeavor, Miner teaches a module configured to: determine one or more emergency contact devices (Miner, ¶0051-52, determining emergency contact devices associated with local hotspot; also see ¶0080-81); determine one or more communication methods associated with each of the one or more emergency contact devices (Miner, ¶0080-81, determining either voice calls or automatic text messages (i.e. communication methods) be placed associated with each of emergency contact devices); and an interface configured to be used to output one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device (Miner, ¶0080-82, transmitting or outputting automatic messages to at least one of the emergency contact device using voice calls or text messages associated with emergency contact device), wherein the one or more emergency contact devices is located outside an area serviced by the local network (Miner, ¶0028, emergency contact is located remote or outside the area served by local area network hotspot 20), wherein one or more messages are output to a respective emergency contact device using aAttorney Docket No. 0036278-000429 Application No. 15/541,324Page 5plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device (Miner, ¶0016 and ¶0034, automatic messages are transmitted to respective emergency contact devices using voice calls or text messages based on various communication preferences or priority that are associated with emergency contact). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Miner into Lamb and Scott invention in order to initiate emergency communications, determine a number of mobile communication devices connected to the wireless local area network hotspot via the wireless local area network hotspot subsystem and location information of the wireless local area network hotspot, generate a distress message including the number of mobile communication devices connected to the wireless local area network hotspot and the location information, and transmit, using the satellite communications subsystem, the distress message to a designated emergency contact address via the satellite communications network (Miner, ¶0004).
 	As per claim 12, Lamb in view of Scott as applied above teaches all limitations of claim 9. Additionally, Scott further teaches wherein one or more of the messages are output to one or more emergency contact devices as a short message service message (Scott, ¶0058, short message service (SMS) text messages).
 	As per claim 15, Lamb teaches one or more non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations (Lamb, ¶0050, computer readable media embodying code or instructions operable to cause one or more processors to perform the methods) comprising:
providing, via a central device, a local network for the central device and one or more client devices (Lamb, Fig.3 and ¶0026-28, providing via gateway 102 (i.e. central device) WiFi network for the gateway 102 and communication device 106); 
monitoring, via the central device, client device traffic of the one or more client devices transmitted through the local network (Lamb, Fig.3, ¶0027 and ¶0033, monitoring by the gateway 102 incoming communications (i.e. traffic) of the communication device 106 transmitted through WiFi network); identifying, via the central device, a signal within the client device traffic as an emergency communication (Lamb, Fig.3, ¶0027 and ¶0033, identifying by the gateway 102 a signal within the communication device 106 incoming communication as an alert message (i.e. medical emergency, ¶0029)).
However, Lamb does not teach determining that at least one emergency contact parameter is met, wherein the at least one emergency contact parameter controls whether a message is output to one or more emergency contact devices.
	In the same field of endeavor, Scott teaches determining that at least one emergency contact parameter is met (Scott, ¶0057, defining or determining location, time of day or potential emergency contacts to be contacted (these are all emergency contact parameter) is met), wherein the at least one emergency contact parameter controls whether a message is output to one or more emergency contact devices (Scott, ¶0057-58, controlling call, text message, email to be send or outputted to emergency contacts numbers or devices based on the emergency contact’s location, time of day and availability). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Scott into Lamb invention in order to enable a first responder to quickly view a map of the current location and/or of the locations of the emergency contacts and/or of a closest medical service provider (hospital, medical center, doctor's office, etc.) to greatly facilitates the emergency response (Scott, ¶0017). 
 	However, Lamb in view of Scott does not explicitly teach determining one or more emergency contact devices associated with the central device; determining one or more communication methods associated with each of the one or more emergency contact devices; and outputting one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device, wherein the one or more emergency contact devices is located outside an area serviced by the local network, wherein one or more messages are output to a respective emergency contact device using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device.  
 	In the same field of endeavor, Miner teaches determining one or more emergency contact devices associated with the central device (Miner, ¶0051-52, determining emergency contact devices associated with local hotspot; also see ¶0080-81); determining one or more communication methods associated with each of the one or more emergency contact devices (Miner, ¶0080-81, determining either voice calls or automatic text messages (i.e. communication methods) be placed associated with each of emergency contact devices); and outputting one or more messages to at least a respective one of the one or more emergency contact devices using at least one of the one or more communication methods associated with the respective emergency contact device (Miner, ¶0080-82, transmitting or outputting automatic messages to at least one of the emergency contact device using voice calls or text messages associated with emergency contact device), wherein the one or more emergency contact devices is located outside an area serviced by the local network (Miner, ¶0028, emergency contact is located remote or outside the area served by local area network hotspot 20), wherein one or more messages are output to a respective emergency contact device using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact device (Miner, ¶0016 and ¶0034, automatic messages are transmitted to respective emergency contact devices using voice calls or text messages based on various communication preferences or priority that are associated with emergency contact). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Miner into Lamb and Scott invention in order to initiate emergency communications, determine a number of mobile communication devices connected to the wireless local area network hotspot via the wireless local area network hotspot subsystem and location information of the wireless local area network hotspot, generate a distress message including the number of mobile communication devices connected to the wireless local area network hotspot and the location information, and transmit, using the satellite communications subsystem, the distress message to a designated emergency contact address via the satellite communications network (Miner, ¶0004).
 	As per claim 18, Lamb in view of Scott as applied above teaches all limitations of claim 15. Additionally, Scott further teaches wherein one or more of the messages are output to one or more emergency contact devices as a short message service message (Scott, ¶0058, short message service (SMS) text messages).
B.	Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US 2016/0343239 A1) in view of Scott (US 2010/0190468 A1) and further in view of Miner (US 2016/0192163 A1) and Islam (US 20060172720 A1). 
 	As per claim 2 as applied to claim 1 above, Lamb in view of Scott and Miner does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Lamb, Scott, and Miner in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
 	As per claim 10 as applied to claim 9 above, Lamb in view of Scott and Miner does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Lamb, Scott, and Miner in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
 	As per claim 16 as applied to claim 15 above, Lamb in view of Scott and Miner does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Lamb, Scott, and Miner in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
C.	Claims 3, 5, 8, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US 2016/0343239 A1) in view of Scott (US 2010/0190468 A1) and further in view of Miner (US 2016/0192163 A1) and Abu-Hakima (US 20120190325 A1). 
 	As per claim 3 as applied to claim 1 above, Lamb in view of Scott and Miner does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Lamb, Scott, and Miner in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 5 as applied to claim 1 above, Lamb in view of Scott and Miner does not explicitly teach wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contact devices are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Lamb, Scott, and Miner in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 8 as applied to claim 1 above, Lamb in view of Scott and Miner does not explicitly teach wherein the one or more messages are output to the one or more emergency contact devices in an order based upon a prioritization of the emergency contact devices.
In the same field of endeavor, Abu-Hakima teaches Abu-Hakima teaches, wherein the one or more messages are output to the one or more emergency contact devices in an order based upon a prioritization of the emergency contact devices (Abu-Hakima, ¶0370, alert messages are received/output to the list/contact devices based upon prioritization of the list).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Lamb, Scott, and Miner in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
	As per claim 11 as applied to claim 9 above, Lamb in view of Scott and Miner does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Lamb, Scott, and Miner in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 13 as applied to claim 9 above, Lamb in view of Scott and Miner does not explicitly teach wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contact devices are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Lamb, Scott, and Miner in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 17 as applied to claim 15 above, Lamb in view of Scott and Miner does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Lamb, Scott, and Miner in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 19 as applied to claim 15 above, Lamb in view of Scott and Miner does not explicitly teach wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contact devices as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Lamb, Scott, and Miner in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
D.	Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (US 2016/0343239 A1) in view of Scott (US 2010/0190468 A1) and further in view of Miner (US 2016/0192163 A1) and Taub (US 20080240148 A1). 
As per claim 6 as applied to claim 1 above, Lamb in view of Scott and Miner does not explicitly teach, wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface.
In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface (Taub, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact device based on input received through user interface). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Lamb, Scott, and Miner invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.
As per claim 14 as applied to claim 9 above, Lamb in view of Scott and Miner does not explicitly teach, wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface.
In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface (Taub, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact device based on input received through user interface). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Lamb, Scott, and Miner invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.
As per claim 20 as applied to claim 15 above, Lamb in view of Scott and Miner does not explicitly teach, wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface.
In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact device based upon user input received through a graphical user interface (Taub, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact device based on input received through user interface). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Lamb, Scott, and Miner invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.
Allowable Subject Matter
4.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643